PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/809,009
Filing Date: 24 Jul 2015
Appellant(s): Amazon Technologies, Inc.



__________________
Robert C. Kowert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/6/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/6/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 8, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-11, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858). (see also the 112 rejections and/or objection)
Claims 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858) and further in view of Blaalid (US Pub: 20060250766).
Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858) and further in view of Grice (US: 20120303940)
Claims 12, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Lin (US: 20100271766), Perez (US: 20120079858) and Hidaka (US Pub: 20050257232; note as Hidaka2)


(2) Response to Argument
Regarding “First Ground of Rejection”: (page 6-7)
Appellant argued: 
Regarding claims 1, 8 and 18, Appellants submit that paragraph [0053] provides written support for the claims. Specifically, paragraph [0053] recites, at least, “In one embodiment, a shelf module is supported on opposing left and right L-rails coupled to the front and rear posts of a rack. In one embodiment, rails are installed on the left and right sides of shelf module 147 to engage on corresponding rails, slides, or ledges, on left and right sides of a rack. In certain embodiments, a rail kit may be installed on the sides of the shelf for the computing devices.”
Examiner’s response: 
a) Nowhere in the elected drawing, fig 1-3, shows any labels for “standard slots” and “rack rails”. Therefore, there is no support for “a plurality of rack rails configured to separate two or more of the plurality of standard slots” as discussed in the 112 rejection.
b) Even in Appellant’s above argument, paragraph [0053] discussed three different embodiments. None of the embodiments matched to the elected embodiment shown in Fig 1-3 such as “L-rails”, “installed on the left and right sides of shelf module”, and installed on the sides of the shelf. Therefore, Appellant’s arguments further confirm Examiner’s 112 rejections are correct. 
Appellant further argued: 
Appellants submit that FIG. 3B depicts two slots of a rack 146, where the two slots are separated by rails, and where a shelf module 147 is mounted in a slot of the rack 146. Computing devices 148 are mounted within the shelf module 147, and each of the computing devices 148 has a chassis 149. Appellants submit that FIG. 5 depicts the shelf module 147 without computing devices 148 inserted. The shelf module 147 includes shelf support rails 156. Thus, claims 1, 8 and 18 are supported by the written description and the
drawings.
Examiner’s response: 
a) Fig 5 is non-elected embodiment.
b) Appellant still failed to point out where the “rack rails” are.
c) At most, Fig 3B show two little squares which are the front posts based on the SPEC or just a fixing component such as screws. Nowhere in the elected drawing, fig 1-3, shows any labels for “standard slots” and “rack rails”.


Appellant further argued: (claim 4)
Regarding claim 4, the Office alleges that “‘a third computing device and a fourth computing device are arranged side by side with respect to the first computing device and the second computing device in the shelf module’ are unclear since neither the written description nor the drawings appear to describe/show the claimed features.” Appellants submit that FIG. 3B illustrates an example where a third computing device and a fourth.

Examiner’s response: 
a) Claim 4 depends on claim 1. Therefore, claim 4 is also rejected under 112(a) as discussed in claim 1.
b) Claim 4 claimed: “a third computing device and a fourth computing device of the plurality of computing devices are arranged side by side with respect to the first computing device and the second computing device in the shelf module”. There are, at least, four different way to interpret the claim language. Therefore, the claim scopes are unclear and 112 rejection is proper. 
In addition, fig 1, 6, 8 further show that the side by side arrangement can be more than two modules based on Appellant disclosed in the SPEC. These figures show another possible way to interpret the claim language. Therefore, the scopes are unclear in this claim. 

Appellant further argued: (claim 6)
Regarding claim 6, the Office alleges that “‘at least one of the plurality of rack rails [...] the one or more shelf [] support rails [...]’ are unclear since neither the written description nor the drawings appear to describe/show the claimed features.” Office Action, p. 3. Appellants submit that paragraph [0053] describes the rack rails and the support rails. Appellants further submit that FIG. 3B and FIG. 5 illustrate the rack rails and the support rails, as described above with respect to claims 1, 8 and 18.

Examiner’s response: 
a) Claim 6 depends on claim 1. Therefore, claim 6 is also rejected under 112(a) as discussed in claim 1.
b) Claim 6 claimed: “at least one of the plurality of rack rails is configured to support the shelf module in the at least one standard slot, and wherein the one or more shelf of support rails are configured to support the plurality of computing devices”. The 112 rejection in the claim 1 causes the scope of this claim is unclear. In addition, even based on Appellant’s argument for fig 5, which is non-elect, the support rails can only support a portion of the computing devices on top instead of “the plurality of computing devices”. Therefore, the support rails could be on the bottom of the shelf module as discussed in the paragraph [0053].  
Based on the above ambiguity, the 112 rejection is proper. 
In addition, the objection to the drawings is also proper. 

Regarding “Second Ground of Rejection”: (page 9-12)
Appellant argued: (Yanagida; the first art)
“Yanagida Does Not Teach a Rack Having a Plurality of Standard Slots and a Shelf Module Coupled to a Standard Slot” and “In rejecting “wherein the rack comprises a plurality of rack rails configured to separate two or more of the plurality of standard slots,” the Office cites to “at least fig 2, Examiner consider the structure engages to the rack to hold the devices 32/34 is the rack rails.” Office Action, p. 5. However, the Office does not cite to a specific element of Yanagida that shows rack rails and that the rack rails separate two or more of the plurality of standard slots.” 
Examiner’s response: 
a) Yanagida disclosed “a plurality of standard slots for computing devices” in fig 1 for multiple shelf module to receive two or more computing devices as in the independent claims. Every shelf module can be removed from a slot as shown in fig 1. 
b) In addition, fig 7 shows the shelf module with two side walls (26) to hold two or more computing devices. Therefore, any “rail” shape structures shown in fig 2, fig 3, fig 4, and fig 5 out side of the structure 26 can be considers as “rack rails”. Fig 5 even shows the rail rails can be slide and adjust (see also paragraph [43]-[46]). 
Conclusion: Yanagida successfully teaches: “the rack comprises a plurality of rack rails (at least fig 2, Examiner consider the structure engages to the rack to hold the devices 32/34 is the rack rails) configured to separate two or more of the plurality of standard slots”. Fig 1 also clearly show more than two standard slots. 

Appellant argued: (Briggs; the second art)
“Briggs Does Not Teach a Shelf Module Configured to Receive Two or More Computing Devices Within the at Least One Standard Slot” and “However, Briggs does not describe that the frame 200 fits within a standard slot of arack. FIGs. 2A-2C illustrate the frame 200 as having five rows of bays 201, 202, 203 and 204. Briggs does not illustrate, and the Office has not shown, that the frame 200 fits into a
standard slot….” (pages 12-14)
Examiner’s response: 
a) Appellant’s arguments are assuming Yanagida failed to teach the argued limitations. However, as discussed above, Yanagida successfully teaches all the argued limitations (see also 112 rejections). 
b) Briggs further teaches the shelf module (at least the shelf module shown in fig 1-5) is configured to receive a device/module of the plurality of devices above or below the first device/module. In other words, the primary art only teaches the self module which receives and arranges the electronic modules in horizontal direction instead of vertical direction. Briggs successfully disclosed a shelf module can receive and arrange the submodules in two-dimension (both horizontal and vertical as shown in fig 3 to fig 6). 
c) On the other hand, Briggs also show rack rails to separate the shelf modules (at least fig 4A, fig 5A, the rail shape structure between two shelf modules on top and bottom sides). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include Briggs’s feature (the vertical arrangement of the device/module; and sliding rails on the side wall to form standard slots) and modify to previous discussed structure (modify Yanagida’s existing side by side arrangement and add the vertical arrangement as disclosed; including the modification of support rails to form the standard slots on the side walls of the rack) so as to have (Yanagida in view of Briggs): a plurality of shelf slots configured to receive two or more computing devices within the standard slot in a vertical arrangement (discussed in Briggs), wherein the plurality of shelf slots are separated by one or more support rails (Briggs); second computing device of the plurality of computing devices (as discussed at least Yanagida’s fig 2, fig 7, any other 32) above or below (modified by Briggs) the first computing device in the shelf module. The motivation to modify the Yanagida’s structure with the Briggs’s feature is to receive more devices and/or improve the device installation. 
Appellant argued: (Briggs; the non-analogous art)
“Further, Appellants submit that the Office relies on non-analogous art relating to
uninterruptible power supply systems for allegedly teaching a shelf module to receive
computing devices. ……. ” (pages 13-14)
Examiner’s response: 
a) In response to applicant's argument that Briggs is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Briggs further teaches the shelf module (at least the shelf module shown in fig 1-5) is configured to receive a device/module of the plurality of devices above or below the first device/module. 
b) on the other hands, Briggs’s structure further comprising “one or more communication modules, I/O connector tray, or other component that may be modularized” (paragraph [58]-[59]).

Appellant argued: (Perz; non-analogous art)
“Perez Is Non-Analogous Art”, “The Office alleges that “Perez teaches a computing devices comprising: a sizeadjustable housing.” Office Action, p. 8. However, Perez is silent as to computing devices. Thus, Perez is non-analogous art with respect to server racks and computing devices. Rather, Perez describes product protection devices that fit product packaging to prevent theft from store shelves, such as shoplifting.” (pages 13-14)
Examiner’s response: 
a) Perez further discussed “electronic items such as, for example, compact discs, DVDs, portable audio players such as iPODS and MP3 players, cellular phones and the like”. 
b) In response to applicant's argument that Perez is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Perez teaches a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (size-adjustable housing in different directions) and modify to previous discussed structure (to have adjustable housing and also adjust the size of the associate shelf slot and associate rack sizes shown in the fig 1) so as to have (Yanagida in view of Briggs and Perez): each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units (adjust by Perez’s height adjustment); wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space (adjust by Perez’s housing adjustment). 
The motivation to modify the previous discussed structure (Yanagida in view of Briggs) with the Perez’s adjustable housing structure is to further fit different model with different internal components (different sizes of HDDs or different number of HDDs) of the modified structure (computing devices and associated housing structure).

Appellant argued: (The Combination of the References Does Not Teach or Suggest the Specific Structure of the Elements)
“The hypothetical combination of Yanagida, Briggs and Perez fail to teach or suggest the specific combination of the claims. In addition to the specific elements described above, Appellants submit that none of the cited references not matter how combined suggest “each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rackunits; wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space,” as in Appellant’s claim.” (pages 16-17)
Examiner’s response: 
a) as discuss in the “Examiner’s note” on the final office action, based on existing SFF standard as discussed in the previous non-final office action (see also appellant’s cited Electronic Industries Association EIA-310), there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.  (https://www.snia.org/technology-communities/sff/specifications)
b) Based on the standard size of the hard disk drive as discussed above, the modification discussed in the office actions is completely reasonable, especially the structure was modified by a multiple dimensions adjustable housings as discussed in Perez’s structure. 

Appellant argued: (claim 2)
“The Office generally alleges that “adjustable housing and adjustable fasteners on the standard slots” teaches the specific combination of claim 2. The Office does not specifically refer to any portion of the references. Appellants assumes that the Office is referring to Perez as allegedly teaching size-adjustable housing. However, the Office is citing size-adjustable housing without providing relevance to the claimed structure. Notably, claim 2 specifically describes the arrangement of the first and second computing
device arranged “in a ratio of 2 computing devices per 3 rack-units of vertical rack space.”.” (pages 17-18)
Examiner’s response: 
As discussed above, based on existing SFF standard as discussed in the previous non-final office action (see also appellant’s cited Electronic Industries Association EIA-310), there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.  (https://www.snia.org/technology-communities/sff/specifications)

Appellant argued: (claim 4)
“The Office refers to the § 112 rejection in the § 103 rejection. As explained above, FIG. 3B illustrates an example implementation of a third and fourth computing device arranged side by side with respect to the first computing device and the second computing device in the shelf module. The Office does not cite to any reference as allegedly teaching the elements of claim 4. The Office alleges that “[i]t would have been obvious ... to include this feature (a third computing device and a fourth computing device of the plurality of computing devices are arranged side by side with respect to the first computing device and the second computing device in the shelf module) since it has been held that mere duplication of the essential working parts of a device involves only routine” (pages 18 to the end)
Examiner’s response: 
a) Claim 4 is rejected under 112(a) as discussed above.
b) As discussed above, based on existing SFF standard as discussed in the previous non-final office action (see also appellant’s cited Electronic Industries Association EIA-310), there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.  (https://www.snia.org/technology-communities/sff/specifications) 
c) The primary art (Yanagida) already teaches the side by side arrangement. In addition, the cited Briggs’s art also teaches multiple slots arrangement in both vertical and horizontal directions located in the shelf module. Therefore, Yanagida in view of Briggs and Perez successfully teaches all the argued limitations in all the claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JERRY WU/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
Conferees:
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847 
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.